DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sony representing Philip Harris on 3/11/2021.

The application has been amended as follows:  
Claims 10-16 are cancelled. 


Allowable Subject Matter  
Claims 1-9 & 17-23 are allowable. 
Regarding claim 1,
Gianconi et al (US20150249454 FIG 1; [0024-0026] discloses receiving a first set of clock signals (IP,IN), generating, based at least in part of the first set of clock signals, a plurality of clock signals that are offset from each other in phase ([0024] discloses each clock signals are separated by 90 degree); adjusting a duty cycle of at least one of the plurality of clock signals (IP and IN, are feed into 101 and Outp and Outn are adjusted);  receiving a second set of clock signals (Qp, and Qn). 

 Kizer et al (US20040075462 FIG 14; adjusting duty cycle based on clock signal in response to error).

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination receiving a second set of clock signals; and adjusting a duty cycle of at least one clock signal of the second set of clock signals based at least in part on the at least one clock signal of the plurality of clock signals with the adjusted duty cycle. Claims 2-9 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 17, none of the prior art teaches, suggests or renders obvious, either alone in combination after adjustment of the duty cycle of the first clock signal, and generate four clock signals that are each offset in phase; a second circuit operable to receive a first pair of the four clock signals and adjust a duty cycle of at least one of the clock signals of the first pair of the four clock signals; and a third circuit operable to receive a second pair of the four clock signals and adjust a duty cycle of at least one of the clock signals of the second pair of the four clock signals. Claims 18-23 are allowed because of their dependency to the allowed base claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827